In this case appellant was charged with violation of the Act of the Thirty-fifth Legislature creating the offense of disloyalty and upon trial his punishment was fixed at two years confinement in the State penitentiary.
The case comes before us without any bills of exceptions or statement of facts in the record, and no question raised by the motion for new trial except the insufficiency of the evidence to support the verdict.
We have examined the indictment which appears to follow the language of the statute. The language imputed to the appellant therein is sufficient, if uttered, to constitute a violation of the law.
No error appearing in the record, the judgment of the lower court is affirmed.
Affirmed.